[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR TEMPORARY INJUNCTION
The plaintiffs seek a temporary injunction compelling the defendant to pay his share of a mortgage note on which he and the plaintiffs are jointly obligated. "An injunction is a harsh remedy and our courts have consistently held that its issuance is only proper in order to prevent irreparable injury." Everett v. Pabilonia, 11 Conn. App. 171, 178 (1987). "A party seeking injunction relief has the burden of alleging and proving irreparable harm and lack of an adequate remedy at law. The allegations and proof are conditions precedent to the granting of an injunction." Hartford v. American Arbitration Association, 174 Conn. 472, 476 (1978). Here, the injury alleged by the plaintiffs can be fairly measured by a pecuniary standard. An award of damages will provide an adequate remedy. Because the plaintiffs have failed to allege and prove the conditions precedent to the issuance of an injunction, their application is denied.
GEORGE N. THIM, JUDGE CT Page 7097